DETAILED ACTION
Remarks
This Final office action is in response to the application filled on 06/27/2022. 
Claims 1 and 16 are amended. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and further in view of US 10,203,699 (Kim’699).
Regarding claim 1, An discloses a system, comprising a computer including a processor and a memory (see fig 1, where local servers are in communication with global server. Server corresponds to computer that include processor and memory. See also [0050], where “The global server generates a driving control command for the vehicle based on the sensing information and road network data, and the vehicle controller performs automatic vehicle guidance according to the driving control command.”), the memory storing instructions executable by the processor to: 
determine first area operating parameters specifying operation of a vehicle within a first area based on traffic data received from a plurality of infrastructure sensors  within the first area (see [0052], where “As shown in FIG. 2, the automatic vehicle guidance system includes at least one infra-sensor 100, at least one local server 200, a global server 300 and a vehicle controller 400.”; see also fig 1, where two local infra-sensors are connected to global server vis local servers. See also fig 3, block 306 and 308. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds and driving lanes, and transmits the driving control command to the local server 200 via the communications unit 302.”; An discloses a system that specify speed of the vehicle and driving lanes. So operating parameters (e.g. speed of the vehicle and driving lanes) are determined based on the infra-sensor data. see also fig 13, where three circles shown on an area/location. The area that include all three circles is interpreted as first operating area and any one circle is interpreted as second area. Initially calculated path is generated then the initially calculated path is re-calculated based on infra-sensor information. See also [0120], where “As shown in FIG. 13, events, e.g., traffic accidents, and bottlenecks, occurring in an automatic vehicle guidance service area can be detected based on the sensing information generated by using the sensor data of the infra-sensor 100. If an event is detected on the global path, the global server 300 re-calculates the global path.”), 
determine second area operating parameters specifying operation of the vehicle within a second area (see fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information. When receiving an automatic vehicle guidance service request from a user, the local path generation unit 404 transmits the vehicle information and the automatic vehicle guidance service request to the local server 200 via the communications unit 402. When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle on local path. Operating parameters (e.g. speed of the vehicle and driving lane) is determined based on the local infra-sensor data.) based on traffic data received from one of the plurality of stationary infrastructure sensors within the second area (see fig 1, where infra-sensor is present for local area. Infra-sensor is interpreted as infrastructure sensor. Sensing area of local server 1 and 2 is also shown. sensing area of local server 1 or 2 is interpreted as second area. See also [0053], where “The infra-sensor 100 is installed on roads. The infra-sensor 100 may include, e.g., a camera, a two-dimensional or three-dimensional laser scanner and an ultrasonic sensor. The infra-sensor 100 senses a variety of events, obstacles, vehicles and the like on the roads and transmits sensor data to the local server 200.”; infra-sensor senses traffic data (e.g. obstacles, vehicles and the like on the roads) and transmits sensor data to local server.), wherein the second area is one of a plurality of second areas  (See fig 13, where three circles shown on an area/location. Each circle has an infra-sensor. The area that include all three circles is interpreted as first operating area and any one circle is interpreted as second area.); 
upon the vehicle operating within the first area, provide the first area operating parameters to the vehicle (see fig 13, where initially calculated path is generated for first area (that include couple second areas) based on infra-sensor information. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds”; An discloses a system that specify speed of the vehicle and driving lanes. So operating parameters (e.g. speed of the vehicle and driving lanes) are determined based on the infra-sensor data.); and 
upon the vehicle operating within the second area, provide the second area operating parameters to the vehicle (see fig 13, where the initially calculated path is re-calculated based on infra-sensor information. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle on local path. So operating parameter (e.g. speed of the vehicle and driving lane) are determined on local path based on the local infra-sensor data.).
An does not discloses the following limitations:
a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors; and
wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area, wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors.
However, Kim discloses a system wherein a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors (see [0008], where “there is provided a system for remotely controlling a vehicle in a service area divided into plural service sectors, including: an infra sensor module installed in each service sector for periodically sensing obstacles and vehicles within the service sector; a vehicle controller mounted in each vehicle for requesting the driving guidance service and automatically controlling the vehicle in accordance with a vehicle control signal; a local server installed in each service sector for communicating with the vehicle controllers through a driving guidance network based on information on the obstacles and vehicles sensed by the infra sensor module; and a global server for allocating network resources of the driving guidance network to allow the local server to communicate with the vehicle controllers using the allocated network resources.”; see also fig 1, where one area is divided into seven different areas (e.g. SS1, SS2 etc.). see also fig 2, where 104 is an infra-sensor for a particular area.); and
wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area (see fig 1, where SS1, SS2, SS3 SS4, SS5 SS6 and SS7 are interpreted as second areas and area in combination of SS1, SS2, SS3 SS4, SS5 SS6 and SS7 is interpreted as first area. The second areas are inside the first area and smaller than the first area).
Because both An and Kim are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An to incorporate the teachings of Kim by including the above feature, a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors; wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area, for providing faster and more accurate driving guidance without sending/receiving information to global server by allocating local resources.
An in view of Kim does not discloses the following limitation:
wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors .
However, Kim’699 discloses a system wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors (per submitted specification, each second area is divided based on proximate of infrastructure element and proximate means the second area is defined by a field of view of the infrastructure element, see [0049] of PGPUB of submitted specification. field of view is the extent of observable area. See Kim’699 col 1, lines 27-30, where “FIG. 7 depicts a map 700 of an example roadway 702 that includes a plurality of RSUs situated proximate the roadway 702 in which warning signals are provide to connected cars traversing the roadway 702.”; see also col 11, lines 2-5, where “For example, the map data may divide a particular road into multiple geographic regions, each geographic region is corresponding to a predefined road segment of the particular road.”; see also fig 3, where each RSU is observing each area.).
Because An, Kim and Kim’699 are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim to incorporate the teachings of Kim’699 by including the above feature, wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors, for providing local navigation instruction based on local infra-sensor.

Regarding claim 12, An further discloses a system, wherein the instructions include instructions to predict the vehicle will depart the second area based on a location and a heading of the vehicle (see [0073], where “The vehicle sensing information needs to contain a location and a moving direction of a vehicle. As shown in FIG. 5A, the location of the vehicle can be represented by coordinates of four vertexes (x1, y1), (x2, y2), (x3, y3) and (x4, y4) of an MBR (Minimum Bounding Rectangle) enclosing the vehicle, and the moving direction of the vehicle can be represented by an angle 8 with respect to true north”; location and direction(heading) of the vehicle is determined. see also [0080], where “when detecting based on the vehicle sensing information that the vehicle moves from one local server to another local server, the handover processing unit 308 transmits to the local servers a handover preparation message and a handover execution message.”; see also [0108], where “The handover preparation line is a preset imaginary line within the control area of the first local server 200, and the global server 300 determines that the handover is likely to occur if the vehicle moves across the handover preparation line toward the center of the control area of the second local server 200.”; see also [0111], [0112], [0114] and fig 12, where based on the vehicle location and direction, the vehicle departing from one region to another region is determined/predicted.).
Regarding claim 13, An further discloses a system, wherein the instructions include instructions to predict the vehicle will enter the second area based on a location and a heading of the vehicle (see [0073], where “The vehicle sensing information needs to contain a location and a moving direction of a vehicle. As shown in FIG. 5A, the location of the vehicle can be represented by coordinates of four vertexes (x1, y1), (x2, y2), (x3, y3) and (x4, y4) of an MBR (Minimum Bounding Rectangle) enclosing the vehicle, and the moving direction of the vehicle can be represented by an angle 8 with respect to true north”; location and direction(heading) of the vehicle is determined. see also [0080], where “when detecting based on the vehicle sensing information that the vehicle moves from one local server to another local server, the handover processing unit 308 transmits to the local servers a handover preparation message and a handover execution message.”; see also [0108], where “The handover preparation line is a preset imaginary line within the control area of the first local server 200, and the global server 300 determines that the handover is likely to occur if the vehicle moves across the handover preparation line toward the center of the control area of the second local server 200.”; see also [0111], [0112], [0114] and fig 12, where based on the vehicle location and direction, the vehicle entering from one region to another region is determined/predicted.).
Regarding claim 15, An further discloses a system, comprising a vehicle computer in communication with the computer via a network, the vehicle computer including a processor and a memory storing instructions executable by the processor to (see fig 1, where local servers are in communication with global server. Server corresponds to computer that include processor and memory.): 
receive the first area operating parameters or the second area operating parameters from the computer (see fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information. When receiving an automatic vehicle guidance service request from a user, the local path generation unit 404 transmits the vehicle information and the automatic vehicle guidance service request to the local server 200 via the communications unit 402. When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed and driving lane of the vehicle on local path. So operating parameters (e.g. speed of the vehicle and driving lane) are determined based on the local infra-sensor data.); and 
actuate one or more vehicle components to operate the vehicle according to the received operating parameters (see fig 8, block 406 and 408. See also [0092], where “The path-following control unit 406 controls driving of the vehicle in order to follow the local path generated by the local path generation unit 404. To be specific, the path-following control unit 406 generates actuator control signals for controlling actuators of the vehicle such that automatic vehicle guidance along the local path can be achieved.”; see also [0093], where “The vehicle driving unit 408 drives actuators of the vehicle, e.g., accelerator actuators, brake actuators and steering wheel actuators, according to the actuator control signals, thereby performing automatic vehicle guidance.”).
Regarding claim 16, An further discloses a method comprising: 
determining first area operating parameters specifying operation of a vehicle within a first area based on traffic data received from a plurality of infrastructure sensors  within the first area (see [0052], where “As shown in FIG. 2, the automatic vehicle guidance system includes at least one infra-sensor 100, at least one local server 200, a global server 300 and a vehicle controller 400.”; see also fig 1, where two local infra-sensors are connected to global server vis local servers. See also fig 3, block 306 and 308. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds and driving lanes, and transmits the driving control command to the local server 200 via the communications unit 302.”; An discloses a system that specify speed of the vehicle and driving lanes. So operating parameters (e.g. speed of the vehicle and driving lanes) are determined based on the infra-sensor data. see also fig 13, where three circles shown on an area/location. The area that include all three circles is interpreted as first operating area and any one circle is interpreted as second area. Initially calculated path is generated then the initially calculated path is re-calculated based on infra-sensor information. See also [0120], where “As shown in FIG. 13, events, e.g., traffic accidents, and bottlenecks, occurring in an automatic vehicle guidance service area can be detected based on the sensing information generated by using the sensor data of the infra-sensor 100. If an event is detected on the global path, the global server 300 re-calculates the global path.”), 
determining second area operating parameters specifying operation of the vehicle within a second area (see fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information. When receiving an automatic vehicle guidance service request from a user, the local path generation unit 404 transmits the vehicle information and the automatic vehicle guidance service request to the local server 200 via the communications unit 402. When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle and driving lane on local path. So operating parameters (e.g. speed of the vehicle and driving lane) are determined based on the local infra-sensor data.) based on traffic data received from one of the plurality of stationary infrastructure sensors within the second area (see fig 1, where infra-sensor is present for local area. Infra-sensor is interpreted as infrastructure sensor. Sensing area of local server 1 and 2 is also shown. sensing area of local server 1 or 2 is interpreted as second area. See also [0053], where “The infra-sensor 100 is installed on roads. The infra-sensor 100 may include, e.g., a camera, a two-dimensional or three-dimensional laser scanner and an ultrasonic sensor. The infra-sensor 100 senses a variety of events, obstacles, vehicles and the like on the roads and transmits sensor data to the local server 200.”; infra-sensor senses traffic data (e.g. obstacles, vehicles and the like on the roads) and transmits sensor data to local server.), wherein the second area is one of a plurality of second areas  (See fig 13, where three circles shown on an area/location. Each circle has an infra-sensor. The area that include all three circles is interpreted as first operating area and any one circle is interpreted as second area.); 
upon the vehicle operating within the first area, providing the first area operating parameters to the vehicle (see fig 13, where initially calculated path is generated for first area (that include couple second areas) based on infra-sensor information. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds”; An discloses a system that specify speed of the vehicle and driving lane. So operating parameters (e.g. speed of the vehicle and driving lane) is determined based on the infra-sensor data for the first area.); and 
upon the vehicle operating within the second area, providing the second area operating parameters to the vehicle (see fig 13, where the initially calculated path is re-calculated based on infra-sensor information. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle and driving lane on local path. So operating parameters (e.g. speed of the vehicle and driving lane) are determined based on the local infra-sensor data.).
An does not discloses the following limitations:
a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors; and
wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area, wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors.
However, Kim further discloses a method wherein a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors (see [0008], where “there is provided a system for remotely controlling a vehicle in a service area divided into plural service sectors, including: an infra sensor module installed in each service sector for periodically sensing obstacles and vehicles within the service sector; a vehicle controller mounted in each vehicle for requesting the driving guidance service and automatically controlling the vehicle in accordance with a vehicle control signal; a local server installed in each service sector for communicating with the vehicle controllers through a driving guidance network based on information on the obstacles and vehicles sensed by the infra sensor module; and a global server for allocating network resources of the driving guidance network to allow the local server to communicate with the vehicle controllers using the allocated network resources.”; see also fig 1, where one area is divided into seven different areas (e.g. SS1, SS2 etc.). see also fig 2, where 104 is an infra-sensor for a particular area.); and
wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area (see fig 1, where SS1, SS2, SS3 SS4, SS5 SS6 and SS7 are interpreted as second areas and area in combination of SS1, SS2, SS3 SS4, SS5 SS6 and SS7 is interpreted as first area. The second areas are inside the first area and smaller than the first area).
Because both An and Kim are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An to incorporate the teachings of Kim by including the above feature, a plurality of infrastructure sensors at respective specific physical locations within the first area, wherein the first area is defined to include the respective specific physical locations of the plurality of infrastructure sensors; wherein the second area is one of a plurality of second areas enclosed by, and less than all of, the first area, for providing faster and more accurate driving guidance without sending/receiving information to global server by allocating local resources.
An in view of Kim does not discloses the following limitation:
wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors .
However, Kim’699 further discloses a system wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors (per submitted specification, each second area is divided based on proximate of infrastructure element and proximate means the second area is defined by a field of view of the infrastructure element, see [0049] of PGPUB of submitted specification. field of view is the extent of observable area. See Kim’699 col 1, lines 27-30, where “FIG. 7 depicts a map 700 of an example roadway 702 that includes a plurality of RSUs situated proximate the roadway 702 in which warning signals are provide to connected cars traversing the roadway 702.”; see also col 11, lines 2-5, where “For example, the map data may divide a particular road into multiple geographic regions, each geographic region is corresponding to a predefined road segment of the particular road.”; see also fig 3, where each RSU is observing each area.).
Because An, Kim and Kim’699 are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim to incorporate the teachings of Kim’699 by including the above feature, wherein each second area is defined so as to be within a field of view of a respective stationary infrastructure sensor in the plurality of the stationary infrastructure sensors, for providing local navigation instruction based on local infra-sensor.
Regarding claim 20, An further discloses a method comprising, predicting the vehicle will enter the second area based on a location and a heading of the vehicle (see [0073], where “The vehicle sensing information needs to contain a location and a moving direction of a vehicle. As shown in FIG. 5A, the location of the vehicle can be represented by coordinates of four vertexes (x1, y1), (x2, y2), (x3, y3) and (x4, y4) of an MBR (Minimum Bounding Rectangle) enclosing the vehicle, and the moving direction of the vehicle can be represented by an angle 8 with respect to true north”; location and direction(heading) of the vehicle is determined. see also [0080], where “when detecting based on the vehicle sensing information that the vehicle moves from one local server to another local server, the handover processing unit 308 transmits to the local servers a handover preparation message and a handover execution message.”; see also [0108], where “The handover preparation line is a preset imaginary line within the control area of the first local server 200, and the global server 300 determines that the handover is likely to occur if the vehicle moves across the handover preparation line toward the center of the control area of the second local server 200.”; see also [0111], [0112], [0114] and fig 12, where based on the vehicle location and direction, the vehicle entering from one region to another region is determined/predicted.).

Claims 2-5, 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and in view of US 10,203,699 (Kim’699), as applied to claim 1 and 16 above, and further in view of US 2020/0191601 (“Jiang”).
Regarding claim 2, An further discloses a system, wherein the first area operating parameters and the second area operating parameters each specify (see fig 6, block 304 and 306, where global path and driving control command is generated. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds and driving lanes, and transmits the driving control command to the local server 200 via the communications unit 302.”; global driving speed of the vehicle is determined based on the infra-sensor data. Global driving path is generated for first area. see also fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. speed of the vehicle on local path is also generated based on the local infra-sensor data.).
An in view of Kim and Kim’699 does not discloses the following limitation:
wherein the …operating parameters specify at least a distance of the vehicle from a second vehicle.
However Jiang discloses a system for updating map data for autonomous driving vehicles based on sensor data, wherein the…operating parameters specify at least a distance of the vehicle from a second vehicle (see [0029], where “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.”; see also [0035], where “The perception can include the lane configuration ( e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs ( e.g., stop signs, yield signs), etc., for example, in a form of an object.”; see also [0039], where “Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal routes in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303. The actual path or route for controlling the ADV may be close to or different from the reference line provided by routing module 307 dependent upon the specific driving environment at the point in time.”; see also [0040], where “Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis.”; see also [0038], where “For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle)”; real-time local/surrounding environment of the vehicle is monitored. Initially calculated route (driving command) is updated based on the driving environment perceived. The driving parameters include distance of the vehicle from another vehicle as well.).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, the operating parameters specify at least a distance of the vehicle from a second vehicle, for travelling the autonomous vehicle safely with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 3, An further discloses a system, wherein determining the second area operating parameters includes obtaining the second area operating parameters as output from a server (see [0065], where “a sensor data stream processing unit 210.”; see also fig 9, block S922. See also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also [0070]).
An in view of Kim and Kim’699 does not disclose the following limitation:
wherein obtaining the…operating parameters as output from a deep neural network.
However, Jiang further discloses a system for updating map data for autonomous driving vehicles based on sensor data, wherein obtaining the…operating parameters as output from a deep neural network (see [0030], where “Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time.”; see also [0040], where “Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis.”; see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, obtaining the…operating parameters as output from a deep neural network, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 4, An further discloses a system, wherein the instructions include instructions to input the traffic data received from the infrastructure sensor within the second area into the server (see fig 13, where the initially calculated path is re-calculated based on infra-sensor information. See also fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle on local path. So at least one operating parameter (e.g. speed of the vehicle) is determined based on the local infra-sensor data.)  (see [0060], where “The imaging unit 104 takes images on vehicles, obstacles and various events, e.g., traffic accidents and road constructions, and transmits image data to the local server 200 via the communications unit 102.”; see also [0074], where “If the sensor data merging unit 208 also generates event sensing information on events occurring on the roads, the event sensing information can be represented in the bitmap form or the vector form as in the obstacle sensing information.”).
An in view of Kim and Kim’699 does not disclose the following limitation:
input the traffic data received… into the deep neural network.
However Jiang further discloses a system for updating map data for autonomous driving vehicles based on sensor data, wherein input the traffic data received within the second area into the deep neural network (see [0039], where “Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal routes in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303.”; see also [0035], where “Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302. The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object.”; see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”; local area is interpreted as second area).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, input the traffic data received within the second area into the deep neural network, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 5, An in view of Kim and Kim’699 does not disclose the following limitation:
 wherein the instructions include instructions to input sensor data received from the vehicle into the deep neural network, wherein the sensor data includes image data and location data. 
However Jiang further discloses a system, wherein the instructions include instructions to input sensor data received from the vehicle into the deep neural network, wherein the sensor data includes image data and location data (see [0020], where “Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.”; see also [0023], where “Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle. IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration…Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle.”; see fig 1, where sensor data is input to data analytics system. see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, the instructions include instructions to input sensor data received from the vehicle into the deep neural network, wherein the sensor data includes image data and location data, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 7, An further discloses a system, wherein determining the first area operating parameters includes obtaining the first area operating parameters as output from the server  (see fig 1, where two local infra-sensors are connected to global server vis local servers. See also fig 3, block 306 and 308. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds and driving lanes, and transmits the driving control command to the local server 200 via the communications unit 302.”; operating parameter (e.g. speed of the vehicle) is determined based on the infra-sensor data.).
An in view of Kim and Kim’699 does not disclose the following limitation:
wherein obtaining the…operating parameters as output from a deep neural network.
However, Jiang further discloses a system for updating map data for autonomous driving vehicles based on sensor data, wherein obtaining the…operating parameters as output from a deep neural network (see [0030], where “Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time.”; see also [0040], where “Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis.”; see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, obtaining the…operating parameters as output from a deep neural network, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 8, An further discloses a system, wherein the instructions include instructions to input the traffic data received from the plurality of infrastructure sensors within the first area into the (see fig 13, where the initially calculated path is re-calculated based on infra-sensor information. See also fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. An discloses a system that specify speed of the vehicle on local path. So at least one operating parameter (e.g. speed of the vehicle) is determined based on the local infra-sensor data.), wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations (see [0060], where “The imaging unit 104 takes images on vehicles, obstacles and various events, e.g., traffic accidents and road constructions, and transmits image data to the local server 200 via the communications unit 102.”; see also [0074], where “If the sensor data merging unit 208 also generates event sensing information on events occurring on the roads, the event sensing information can be represented in the bitmap form or the vector form as in the obstacle sensing information.”).
An in view of Kim and Kim’699 does not disclose the following limitation:
input the traffic data received… into the deep neural network.
However Jiang further discloses a system for updating map data for autonomous driving vehicles based on sensor data, wherein input the traffic data received within the first area into the deep neural network (see [0039], where “Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal routes in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303.”; see also [0035], where “Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302. The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object.”; see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”; global area is interpreted as first area).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, input the traffic data received within the first area into the deep neural network, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
Regarding claim 17, An further discloses a method, wherein the first area operating parameters and the second area operating parameters each specify  (see fig 6, block 304 and 306, where global path and driving control command is generated. See also [0079], where “The driving control command generation unit 306 generates the driving control command corresponding to the global path. To be specific, the driving control command generation unit 306 generates the driving control command by adding to the global path additional information, e.g., limiting speeds and driving lanes, and transmits the driving control command to the local server 200 via the communications unit 302.”; global driving speed of the vehicle is determined based on the infra-sensor data. Global driving path is generated for first area. see also fig 8, block 404. See also [0091], where “The local path generation unit 404 generates, in response to the driving control command, a local path by using the sensing information…When receiving the driving control command from the local server 200 via the communications unit 402, the local path generation unit 404 generates the local path”; see also [0100], where “The driving control command may include additional information, e.g., limiting speeds and driving lanes.”; see also fig 9, where at S912 a global path is generated, then based on the infra-sensor data local path is generated. The driving control command for local path include speed limit. speed of the vehicle on local path is also generated based on the local infra-sensor data.).
An in view of Kim and Kim’699 does not discloses the following limitation:
wherein the…operating parameters specify at least a distance of the vehicle from a second vehicle.
However Jiang further discloses a method for updating map data for autonomous driving vehicles based on sensor data, wherein the…operating parameters specify at least a distance of the vehicle from a second vehicle (see [0029], where “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.”; see also [0035], where “The perception can include the lane configuration ( e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs ( e.g., stop signs, yield signs), etc., for example, in a form of an object.”; see also [0039], where “Decision module 304 and/or planning module 305 examine all of the possible routes to select and modify one of the most optimal routes in view of other data provided by other modules such as traffic conditions from localization module 301, driving environment perceived by perception module 302, and traffic condition predicted by prediction module 303. The actual path or route for controlling the ADV may be close to or different from the reference line provided by routing module 307 dependent upon the specific driving environment at the point in time.”; see also [0040], where “Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis.”; see also [0038], where “For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle)”; real-time local/surrounding environment of the vehicle is monitored. Initially calculated route (driving command) is updated based on the driving environment perceived. The driving parameters include distance of the vehicle from another vehicle as well.).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, the…operating parameters specify at least a distance of the vehicle from a second vehicle, for travelling the autonomous vehicle safely with minimal human interaction by planning motion and control critical operations based on real-time sensor data.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and in view of US 10,203,699 (Kim’699), as applied to claim 1 above, and in view of US 2020/0191601 (“Jiang”), as applied to claims 3 and 7 above, and further in view of US 2020/0065665 (“Nageshrao”).
Regarding claim 6, An further discloses a system, wherein the instructions include instructions to train the server (per submitted specification, simulated data is generated based on the image data received from the infrastructure sensor. Simulated data include software generated real-world traffic scenes based on the image input, see at least [0061] of PGPUB of submitted specification. See An [0070], where “the sensor data merging unit 208 merges image data, scan data and sensing data having been pre-processed by the sensor data pre-processing unit 206, and generates the sensing information, i.e., vehicle sensing information and obstacle sensing information.”; based on the image data vehicle and obstacle information is generated. see also [0097]).
An in view of Kim and Kim’699 does not disclose the following limitation: 
train the deep neural network with simulated data generated from image data.
However Jiang further discloses a system, train the deep neural network (see [0020], where “Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.”; see also [0023], where “Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211…Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle.”; see fig 1, where sensor data is input to data analytics system. see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, train the deep neural network… from image data, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
An in view of Kim, Kim’699 and Jiang does not disclose the following limitation: 
simulated data generated from image data.
However, Nageshrao discloses a vehicle navigation system, wherein simulated data generated from image data (see [0028], where “A CNN can be trained based on simulated data. Simulated data is color image 200 data and corresponding ground truth from a near-realistic simulated environment generated and rendered by computer software as opposed to being acquired by a video sensor included in a vehicle 110 in a real-world environment and including ground truth based on the real-world environment. A near-realistic simulated environment in this context means a software program that can generate and render color images 200 that appear, to a viewer, as a real photograph of a real-world environment (photo-realistic), for example, a roadway with vehicles. For example, computer gaming software can render photo-realistic video scenes of vehicles, roadways and backgrounds based on mathematical and logical descriptions of objects and regions in the simulated environment. Computer software can generate and render simulated data of real-world traffic scenes including roadways, vehicles, pedestrians and backgrounds at a rate fast enough to produce far more color images 200 and corresponding ground truth data sets than could be acquired by video sensors on vehicles 110 acquiring data while vehicle 110 is operated on a roadway.”).
Because An, Kim, Kim’699, Jiang and Nageshrao are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim, Kim’699 and Jiang to incorporate the teachings of Nageshrao by including the above feature, simulated data generated from image data, for adding more attention and crossing the intersection safely.
Regarding claim 9, An further discloses a system, wherein the instructions include instructions to train the server (per submitted specification, simulated data is generated based on the image data received from the infrastructure sensor. Simulated data include software generated real-world traffic scenes based on the image input, see at least [0061] of PGPUB of submitted specification. See An [0070], where “the sensor data merging unit 208 merges image data, scan data and sensing data having been pre-processed by the sensor data pre-processing unit 206, and generates the sensing information, i.e., vehicle sensing information and obstacle sensing information.”; based on the image data vehicle and obstacle information is generated. see also [0097]).
An in view of Kim and Kim’699 does not disclose the following limitation: 
train the deep neural network with simulated data generated from image data.
However Jiang further discloses a system, train the deep neural network (see [0020], where “Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.”; see also [0023], where “Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211…Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle.”; see fig 1, where sensor data is input to data analytics system. see also [0084], where “FIG. 7 is a diagram illustrating an example map component 610 according to some embodiments. The map component 610 may be hardware (e.g., a processing device, an ASIC, an FPGA, a circuit, etc.), software (e.g., an application, a neural network, a machine learning application, etc.), firmware, or a combination, thereof.”; see also [0088], where “For example, the update component 740 may use image or video processing/analysis techniques or algorithms, object detection techniques or algorithms, machine learning, artificial intelligence, statistical models, neural networks, clustering techniques, etc.”).
Because An, Kim, Kim’699 and Jiang are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Jiang by including the above feature, train the deep neural network… from image data, for allowing the vehicle to travel autonomously with minimal human interaction by planning motion and control critical operations based on real-time sensor data.
An in view of Kim, Kim’699 and Jiang does not disclose the following limitation: 
simulated data generated from image data.
However, Nageshrao further discloses a vehicle navigation system, wherein simulated data generated from image data (see [0028], where “A CNN can be trained based on simulated data. Simulated data is color image 200 data and corresponding ground truth from a near-realistic simulated environment generated and rendered by computer software as opposed to being acquired by a video sensor included in a vehicle 110 in a real-world environment and including ground truth based on the real-world environment. A near-realistic simulated environment in this context means a software program that can generate and render color images 200 that appear, to a viewer, as a real photograph of a real-world environment (photo-realistic), for example, a roadway with vehicles. For example, computer gaming software can render photo-realistic video scenes of vehicles, roadways and backgrounds based on mathematical and logical descriptions of objects and regions in the simulated environment. Computer software can generate and render simulated data of real-world traffic scenes including roadways, vehicles, pedestrians and backgrounds at a rate fast enough to produce far more color images 200 and corresponding ground truth data sets than could be acquired by video sensors on vehicles 110 acquiring data while vehicle 110 is operated on a roadway.”).
Because An, Kim, Kim’699, Jiang and Nageshrao are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Jiang to incorporate the teachings of Nageshrao by including the above feature, simulated data generated from image data, for adding more attention and crossing the intersection safely.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and in view of US 10,203,699 (Kim’699), as applied to claim 1 above, and further in view of US 2021/0166323 (“Fields”).
Regarding claim 10, An further discloses a system, wherein traffic data includes data indicating at least one of road events e.g. accident  or construction (see [0060], where “The imaging unit 104 takes images on vehicles, obstacles and various events, e.g., traffic accidents and road constructions, and transmits image data to the local server 200 via the communications unit 102.”; see also [0074], where “If the sensor data merging unit 208 also generates event sensing information on events occurring on the roads, the event sensing information can be represented in the bitmap form or the vector form as in the obstacle sensing information.”).
An in view of Kim and Kim’699 does not disclose the following limitation: 
wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations.
However, Fields discloses a system, wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations (see [0213], where “In some embodiments, sensor data may be collected from or by smart infrastructure components 208. Such infrastructure components 208 may include sensors to generate sensor data regarding vehicle traffic passing a position (e.g., vehicles passing through a toll booth, vehicle passing an embedded sensor in a roadway, state of a railroad crossing gate, etc.), pedestrian traffic (e.g., number of pedestrians on a sidewalk, state of a pedestrian-activation button on a cross-walk signals, etc.)”).
Because An, Kim, Kim’699 and Fields are in the same field of endeavor of vehicle travel environment data collection system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Fields by including the above feature, wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations, for calculating risk for a particular route based on local information.
Regarding claim 18, An further discloses a method, wherein traffic data includes data indicating at least one of road events e.g. accident  or construction (see [0060], where “The imaging unit 104 takes images on vehicles, obstacles and various events, e.g., traffic accidents and road constructions, and transmits image data to the local server 200 via the communications unit 102.”; see also [0074], where “If the sensor data merging unit 208 also generates event sensing information on events occurring on the roads, the event sensing information can be represented in the bitmap form or the vector form as in the obstacle sensing information.”).
An in view of Kim and Kim’699 does not disclose the following limitation: 
wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations.
However, Fields further discloses a method, wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations (see [0213], where “In some embodiments, sensor data may be collected from or by smart infrastructure components 208. Such infrastructure components 208 may include sensors to generate sensor data regarding vehicle traffic passing a position (e.g., vehicles passing through a toll booth, vehicle passing an embedded sensor in a roadway, state of a railroad crossing gate, etc.), pedestrian traffic (e.g., number of pedestrians on a sidewalk, state of a pedestrian-activation button on a cross-walk signals, etc.)”).
Because An, Kim, Kim’699 and Fields are in the same field of endeavor of vehicle travel environment data collection system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Fields by including the above feature, wherein traffic data includes data indicating at least one of vehicle reaction time, pedestrian count, vehicle count, traffic flow, and traffic violations, for calculating risk for a particular route based on local information.
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and in view of US 10,203,699 (Kim’699), as applied to claim 1 above, and further in view of US 2020/0361485 (“Zhu”).
Regarding claim 11, An in view of Kim and Kim’699 does not disclose the following limitation:
wherein the instructions include instructions to, upon the vehicle departing the second area, provide the first area operating parameters to the vehicle.
However, Zhu disclose a scene-based vehicle navigation system wherein, the instructions include instructions to, upon the vehicle departing the second area, provide the first area operating parameters to the vehicle (see [0047], where “When ADV 101 initially enters or is within the low speed zone (as determined by map and route information 311), ADV 101 is to enable/activate velocity limiter module 308. Similarly, when ADV 101 exits or is outside of the low speed zone (as determined by map and route information 311), ADV 101 can disable/de-activate velocity limiter module 308.”; low speed zone is interpreted as second area).
Because An, Kim, Kim’699 and Zhu are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Zhu by including the above feature, the instructions include instructions to, upon the vehicle departing the second area, provide the first area operating parameters to the vehicle, for maintaining road safety regulations while navigating a vehicle autonomously.
Regarding claim 19, An in view of Kim and Kim’699 does not disclose the following limitation:
upon the vehicle departing the second area, providing the first area operating parameters to the vehicle.
However, Zhu further disclose a scene-based vehicle navigation method wherein, the instructions include instructions to, upon the vehicle departing the second area, provide the first area operating parameters to the vehicle (see [0047], where “When ADV 101 initially enters or is within the low speed zone (as determined by map and route information 311), ADV 101 is to enable/activate velocity limiter module 308. Similarly when ADV 101 exits or is outside of the low speed zone (as determined by map and route information 311), ADV 101 can disable/de-activate velocity limiter module 308.”; low speed zone is interpreted as second area).
Because An, Kim, Kim’699 and Zhu are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Zhu by including the above feature, the instructions include instructions to, upon the vehicle departing the second area, provide the first area operating parameters to the vehicle, for maintaining road safety regulations while navigating a vehicle autonomously.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0125344 (“An”), and in view of US 2011/0130894 (“Kim”), and in view of US 10,203,699 (Kim’699), as applied to claim 1 above, and further in view of US 10,625,748 (“Dong”).
Regarding claim 14, An in view of Kim and Kim’699 does not disclose the following limitation:
wherein the second area is an intersection.
However, Dong discloses a system for navigating a vehicle based on the sensor data, wherein the second area is an intersection (see fig 3A, where intersection is included on the route of the vehicle and vehicle is passing the intersection).
Because An, Kim, Kim’699 and Dong are in the same field of endeavor of autonomous vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An in view of Kim and Kim’699 to incorporate the teachings of Dong by including the above feature, the second area is an intersection, for adding more attention and crossing the intersection safely.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/HARRY Y OH/Primary Examiner, Art Unit 3664